                                                             One Atlantic Center
                                                         1201 West Peachtree Street
                                                           Atlanta, GA 30309-3424
                                                      404-881-7000 | Fax: 404-881-7777


    Alex Brown                                            Direct Dial: 404-881-7943                          Email: alex.brown@alston.com
                                                                  Alex Brown
                                                          Direct Dial: 404-881-7943
                                                        Email: alex.brown@alston.com

December 16, 2019

VIA CM/ECF, EMAIL, AND HAND DELIVERY

Honorable Vernon S. Broderick
BroderickNYSDChambers@nysd.uscourts.gov
                                                                                                   12/17/2019
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312
H




Re:          In re Keurig Green Mountain Single-Serve Coffee Antitrust Litig., MDL No. 2542; Master
             Docket No. 1:14-md-2542-VSB-SLC

Dear Judge Broderick,

          We write pursuant to Your Honor’s Individual Practices No. 5.B, requesting permission to
file the enclosed Amended Complaint under seal. The Amended Complaint shall be filed as Exhibit
A to the parties Stipulation and Proposed Order regarding the filing of the Amended Complaint.
McLane Company, Inc. seeks to redact material in the Amended Complaint that is designated as
Protected Material under the protective order governing this litigation (ECF No. 496).

        Specifically, portions of McLane’s Amended Complaint refer to information that has been
designated as Confidential Material and Highly Confidential Material by the parties. For these
reasons, McLane request that the Court permit the Amended Complaint to be filed under seal,
with a redacted version filed on the public docket, in accordance with the protective order.
Defendant Keurig Green Mountain, Inc. has consented to the proposed redactions.

Sincerely,




Alexander G. Brown

CC: All counsel of Record (via ECF)


Alston & Bird LLP                                                                                                                 www.alston.com

                    One Atlantic Center, 1201 West Peachtree Street | Atlanta, GA 30309-3424 | 404-881-7000 | Fax: 404-881-7777
